Case:20-00055-EAG Doc#:44 Filed:06/08/20 Entered:06/08/20 19:33:49          Desc: Main
                         Document Page 1 of 28



                IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE DISTRICT OF PUERTO RICO

 In re:                                     Chapter 11

 ORGANIC POWER, LLC.,                       Bankruptcy Case No. 19-01789 (EAG)

                     Debtor.

                                            Adv. No. 20-00055-EAG
 ORGANIC POWER, LLC.

                     Plaintiff,

          v.

 THE U.S. SMALL BUSINESS
 ADMINISTRATION and JOVITA
 CORRANZA, solely as Administrator of the
 United States Small Business
 Administration,

                     Defendants.


          UNITED STATES’ MOTION TO DISMISS PLAINTIFF’S COMPLAINT
Case:20-00055-EAG Doc#:44 Filed:06/08/20 Entered:06/08/20 19:33:49                      Desc: Main
                         Document Page 2 of 28



       The United States of America, on behalf of the U.S. Small Business Administration

(SBA) and Jovita Carranza in her capacity as SBA Administrator (the United States), hereby

moves to dismiss Plaintiff Organic Power, LLC.’s Complaint [Dkt. No. 1] (Complaint), pursuant

to Federal Rule of Civil Procedure 12(b)(6) for failure to state a claim upon which relief may be

granted. The United States does not consent to entry of final orders or judgment by the

bankruptcy court, including enjoinment, money damages, and any relief under the

Administrative Procedure Act (APA), 5 U.S.C. § 701, et seq., or any relief under 28 U.S.C. §

1361, which exceeds this Court’s Article I constitutional authority. Thus, the United States

requests that the Court enter propose conclusions of law for dismissal of Counts I, II, and IV.

                                        INTRODUCTION

       In response to the unprecedented public health and economic challenges created by the

coronavirus pandemic, Congress passed the Coronavirus Aid, Relief, and Economic Stimulus

(CARES) Act, which was signed into law on March 27, 2020. The CARES Act created the

Paycheck Protection Program (PPP), a $659 billion loan program administered by the SBA and

which must extend loans to small businesses and nonprofits throughout the United States as

expeditiously as possible. Section 1102(a)(2) of the CARES Act adds a new paragraph (36) to

Section 7(a) of the Small Business Act, 15 U.S.C. § 636(a)(36), to extend loans to eligible small

businesses for certain covered uses, including “payroll costs,” the “payment of interest on any

mortgage obligation,” and “rent,” among other approved uses. In order to achieve the goals of

the CARES Act, with its capped funding, while also acting consistent with the Small Business

Act and the Section 7(a) loan program, the SBA conditioned eligibility for a PPP loan on

borrower’s certification that it is not currently a debtor in bankruptcy. Plaintiff was not approved

for a PPP loan based on its current status as a debtor in bankruptcy. (Compl. ¶ 42.)



                                                 1
Case:20-00055-EAG Doc#:44 Filed:06/08/20 Entered:06/08/20 19:33:49                       Desc: Main
                         Document Page 3 of 28



       Plaintiff has filed suit against the United States for declaratory and injunctive relief under

the Administrative Procedures Act and section 525(a) of the Bankruptcy Code, and for writ of

mandamus under 28 U.S.C. § 1361. Under Count I, Plaintiff asserts the SBA exceeded its

“statutory jurisdiction, authority, or limitations,” in implementing the PPP “in a manner that

causes debtors in bankruptcy . . . to be ineligible,” in violation of the APA. (Compl. ¶ 56.)

Under Count II, Plaintiff asserts the SBA’s PPP implementation was “arbitrary, capricious, [or]

an abuse of discretion,” in violation of APA. (Id. ¶ 77.) Under Count III, Plaintiff seeks

declaratory judgment that its disqualification from receiving PPP loans based on its status as a

debtor in bankruptcy is discriminatory in violation of section 525(a) of the Bankruptcy Code. (Id.

¶ 96). Under Count IV, Plaintiff seeks a writ of mandamus to compel the SBA to remove the

bankruptcy disqualification from all PPP Lender Applications. (Id. ¶ 105.)

       Plaintiff’s APA claims fail as a matter of law. SBA’s decision to exclude debtors in

bankruptcy from eligibility for the PPP was well within its statutory authority to implement the

PPP, and, as demonstrated by the Administrative Record, 1 this Court should defer to the

agency’s decision, which was based upon consideration of relevant factors. Likewise, Plaintiff’s

claim for declaratory judgment and injunctive relief on the ground that the SBA violated 11

U.S.C. § 525(a) fails as a matter of law. Section 525(a) does not explicitly cover loan guarantees;

nor do SBA’s guarantees of PPP loans fall within even the broadest application of section 525(a)

because they are in no way similar to the grants that do fall under section 525(a)’s anti-

discrimination protection. Finally, Plaintiff’s claim for a writ of mandamus is without merit.



1
 The Administrative Record includes public record documents and the attached Declaration of
SBA Deputy Associate Administrator for Capital Access John A. Miller (Miller Decl.), Exhibit
19), who has been duly authorized by the SBA to “to explain the basis for the SBA’s
determination to exclude debtors in bankruptcy from obtaining PPP loan guarantees.” Miller
Decl. ¶ 1.
                                                 2
Case:20-00055-EAG Doc#:44 Filed:06/08/20 Entered:06/08/20 19:33:49                        Desc: Main
                         Document Page 4 of 28



         A number of bankruptcy courts, including this one, have previously addressed the issues

of whether the SBA’s bankruptcy exclusion violated the APA and section 525(a), primarily in

deciding whether to grant a temporary restraining order or preliminary injunction. The earliest

decided cases had mixed results, but since May 8, 2020, courts in at least eighteen cases have

refused to grant relief to debtors, 2 while only five courts have entered injunctive relief. And four

of the five courts that entered injunctive relief found the debtors were unlikely to succeed on the

merits of their section 525(a) claims or did not address the issue. In all of these cases, there were

no facts in dispute, making resolution of the APA and section 525(a) issues addressed herein

pure questions of law that are appropriate for resolution on a motion to dismiss.



2
  See Henry Anesthesia Assoc. LLC v. Carranza (In re Henry Anesthesia Assoc. LLC), Adv. No.
20-6084 (Bankr. N.D. Ga. June 4, 2020) (Ex. 1); Calais Reg. Hosp. v. Carranza (In re Calais
Reg. Hosp.), Adv. No. 20-1006 (Bankr. D. Me. June 3, 2020); Penobscot Valley Hosp. v.
Carranza (In re Penobscot Valley Hosp), Adv. No. 20-1005 (Bankr. D. Me. June 3, 2020)
(collectively, Ex. 2); Hartshorne Mining, LLC. v. Carranza (In re Hartshorne Hold., LLC), Adv.
No. 20-4012 (Bankr. W.D. Kent. June 1, 2020) (Ex. 3); Schuessler et al. v. SBA (In re Schuessler
et al.), Adv. No. 20-2065 (Bankr. E.D. Wis. May 21, 2020); Steffen et al. v. SBA (In re Steffen et
al.), Adv. No. 20-2068 (Bankr. E.D. Wis. May 21, 2020); Thull Farms, LLC v. SBA (In re Thull
Farms, LLC), Adv. No. 20-2069 (Bankr. E.D. Wis. May 21, 2020) (collectively, Ex. 4); Jack
Cty. Hosp. Dist. v. SBA, Adv. No. 20-04035 (Bankr. N.D. Tex. May 21, 2020) (Ex. 5); Starplex
Corp. v. Carranza, Adv. No. 20-00095 (Bankr. D. Ariz. May 21, 2020) (Ex. 6); NAI Cap., Inc. v.
Carranza (In re NAI Cap., Inc.), Adv. No. 20-01051 (Bankr. C.D. Cal. May 20, 2020) (Ex. 7);
PPV, Inc. v. Carranza (In re PPV, Inc.), Adv. No. 20-03054 (Bankr. D. Or. May 20, 2020) (Ex.
8); Inland Family Practice Ctr., LLC v. SBA (In re Inland Family Practice Center, LLC), Adv.
No. 20-06016 (Bankr. S.D. Miss. May 15, 2020) (Ex. 9); Okorie v. SBA (In re Okorie), Adv. No.
20-06015 (Bankr. S.D. Miss. May 15, 2020) (Ex. 10); Abe’s Boat Rentals, Inc. v. Carranza (In
re Abe’s Boat Rentals, Inc.), Adv. No. 20-01029 (Bankr. E.D. La. May 13, 2020) (Ex. 11);
J.H.J., Inc. v. Carranza (In re J.H.J., Inc.), Adv. No. 20-05014 (Bankr. W.D. La. May 12, 2020)
(Ex. 12); Areway Acquisition, Inc. v. SBA (In re Areway Acquisition, Inc.), Adv. No. 20-01037
(Bankr. N.D. Ohio May 12, 2020) (Ex. 13); Breda, LLC v. Carranza (In re Breda, LLC), Adv.
No. 20-01008 (Bankr. D. Me. May 11, 2020) (Ex. 14); iThrive Health LLC, 20-00151 (Bankr. D.
Md. June 8, 2020) (Ex. 15)
         Prior to May 8, 2020, courts denied relief to debtors in Trudy’s Texas Star, Inc. v.
Carranza (In re Trudy’s Texas Star, Inc.), Adv. No. 20-01026 (Bankr. W.D. Tex. May 7, 2020)
(Ex. 16); Asteria Educ., Inc. v. Carranza (In re Asteria Educ., Inc.), Adv. No. 20-05024 (Bankr.
W.D. Tex. Apr. 30, 2020) (Ex. 17); and Cosi, Inc. v. SBA (In re Cosi, Inc.), Adv. No. 20-50591
(Bankr. D. Del. Apr. 30, 2020) (Ex. 18).
                                                  3
Case:20-00055-EAG Doc#:44 Filed:06/08/20 Entered:06/08/20 19:33:49                         Desc: Main
                         Document Page 5 of 28



                                          BACKGROUND

I.     THE SMALL BUSINESS ADMINISTRATION

       Through the Small Business Act, 15 U.S.C. § 631 et seq., Congress created the SBA to

“aid, counsel, assist, and protect, insofar as is possible, the interests of small-business concerns,”

in order to preserve the system of free competitive enterprise that is “essential” to the economic

well-being and security of the Nation. 15 U.S.C. § 631(a). To promote that objective, Congress

placed the SBA under the management of a single Administrator, id., § 633(a), (b)(1), who is

given “extraordinarily broad powers” under section 7(a) of the Act, 15 U.S.C. § 636(a), to

provide a wide variety of technical, managerial, and financial assistance to small-business

concerns. SBA v. McClellan, 364 U.S. 446, 447 (1960); see generally 15 U.S.C. § 636(a)

(describing numerous varieties of general small-business loans the Administrator is “authorized”

and “empowered” to make); 13 C.F.R. § 120.1. In the performance of these authorized functions,

the Administrator is further empowered to “make such rules and regulations as [she] deems

necessary to carry out the authority vested in [her],” and to “take any and all actions . . . [that

she] determines . . . are necessary or desirable in making . . . loans.” 15 U.S.C. §§ 634(b)(6)−(7).

SBA also has the power to establish general policies “which shall govern the granting and denial

of applications for financial assistance by the Administration.” 15 U.S.C. § 633(a).

II.    SECTION 7(a) LENDING

       The section 7(a) loan program is the SBA’s primary program for providing financial

assistance to small businesses. Under the terms of the Small Business Act, assistance under

section 7(a) may take the form of loans or loan guarantees. 13 C.F.R. § 120.2(a); see Valley Nat’l

Bank v. Abdnor, 918 F.2d 128, 129 (10th Cir. 1990); Cal. Pac. Bank v. SBA, 557 F.2d 218, 219

(9th Cir. 1977). In practice, the SBA ordinarily guarantees loans made by private lenders rather



                                                   4
Case:20-00055-EAG Doc#:44 Filed:06/08/20 Entered:06/08/20 19:33:49                      Desc: Main
                         Document Page 6 of 28



than disbursing funds directly to borrowers, see United States v. Kimbell Foods, Inc., 440 U.S.

715, 719 (1979), thus reducing risk for lenders and making it easier for them to access capital

and for small business to obtain loans. https://www.sba.gov/funding-programs/loans.

III.   SECTION 7(a) LOAN UNDERWRITING

       Ordinarily, to qualify for an SBA general business loan an applicant must be an operating

business organized for profit that is located in the United States, 13 C.F.R. § 120.100(a)−(c);

meet the size standards for a “small” business set forth under the statute and SBA rules (usually

stated in terms of number of employees, or average annual receipts), see 15 U.S.C. § 632(a)(2);

13 C.F.R. § 120.100(d); 13 C.F.R. Part 121; and demonstrate that the desired credit is not

available elsewhere on reasonable terms, 15 U.S.C. § 632(h); 13 C.F.R. §§ 120.100(e), 120.101.

Additionally, the Small Business Act requires that “[a]ll loans made under this subsection shall

be of such sound value or so secured as reasonably to assure repayment.” 15 U.S.C. § 636(a)(6)

(emphasis added). Form 1919 (attached as Exhibit 20) serves as the application for section 7(a)

loans. It asks whether the applicant has “ever filed for bankruptcy protection.” See also Standard

Operating Procedure 50-10 at 39 (allowing lenders to consider “bankruptcy history”). By

regulation, requirements listed on Form 1919 and other official SBA forms comprise part of the

“Loan program requirements.” 13 C.F.R. § 120.10. Lenders agree to abide by these requirements

when joining the section 7(a) lending program. Id.; see also SBA Forms 3506 (Ex. 21) and 3507

(Ex. 22) (addressing new PPP lenders).

IV.    THE CORONAVIRUS AID, RELIEF, & ECONOMIC STIMULUS (CARES) ACT

       On March 27, 2020, the President signed into law the Coronavirus Aid, Relief, and

Economic Stimulus (CARES) Act, Pub. L. 116-136, 134 Stat. 281, providing an unprecedented

package of emergency economic assistance and other support to assist businesses and Americans



                                                 5
Case:20-00055-EAG Doc#:44 Filed:06/08/20 Entered:06/08/20 19:33:49                        Desc: Main
                         Document Page 7 of 28



coping with the enormous economic and public health crises triggered by the worldwide

coronavirus (COVID-19) pandemic. See SBA, Interim Final Rule, “Business Loan Program

Temporary Changes; Paycheck Protection Program” (the First Interim Final Rule), 85 Fed. Reg.

20,811 (April 15, 2020). Section 1102 of the CARES Act established the PPP to assist eligible

small businesses experiencing economic hardship as a result of COVID-19 measures. See id.

Section 1102(a)(2) adds a new paragraph (36) to section 7(a) of the Small Business Act, 15

U.S.C. § 636(a)(36), extending loans to eligible small businesses for certain covered uses,

including among other things payroll costs. CARES Act § 1102(a)(2); 15 U.S.C. §

636(a)(36)(F)(i).

       Otherwise, the existing section 7(a) requirements and limitations remain unaltered and

govern PPP lending. The CARES Act provides, “Except as otherwise provided in this

paragraph, the [SBA] may guarantee [PPP] covered loans”—not make loans directly,

however—“under the same terms, conditions, and processes as a loan made under this

subsection,” i.e., section 7(a). 15 U.S.C. § 636(a)(36)(B) (emphasis added). The CARES Act

then sets forth in extensive detail the precise ways in which PPP covered loans differ from other

section 7(a) loans by authorizing the SBA to guarantee covered loans to particular types of

businesses not previously eligible for section 7(a) loans under the SBA’s rules. Id. §

636(a)(36)(D)−(R). Specifically, it allows SBA to guarantee PPP loans to various nonprofit

organizations, independent contractors, and self-employed individuals, as well as to small

business concerns, id. § 636(a)(36)(D)(i), (ii); relaxes size limitations to allow businesses with as

many as 500 employees (or more, depending on the industry in which they operate) to receive

assistance, id. § 636(a)(36)(D)(i)(I); and (iii) selectively waives certain of the SBA’s affiliation

rules used to determine small business “size.” Notably, while expanding eligibility to those



                                                  6
Case:20-00055-EAG Doc#:44 Filed:06/08/20 Entered:06/08/20 19:33:49                      Desc: Main
                         Document Page 8 of 28



specified types of businesses, the CARES Act leaves unaltered the requirement that “[a]ll loans

made under this subsection shall be of such sound value or so secured as reasonably to assure

repayment.” 15 U.S.C. § 636(a)(6) (emphasis added).

       The CARES Act initially allocated $349 billion to guarantee PPP loans. CARES Act §

1102(b)(1). On April 16, 2020, the SBA announced PPP was closed to new applications.

Congress then passed the Paycheck Protection Program and Health Care Enhancement Act

(CARES Act II) on April 24, 2020 to add $310 billion to the PPP. PL 116-139 § 101(a)(1).

V.     EMERGENCY RULEMAKING AUTHORITY

       The CARES Act authorizes the Administrator of the SBA to issue emergency regulations

to implement the PPP more rapidly than it could under typical notice and comment requirements.

CARES Act § 1114. The Administrator of the SBA posted her First Interim Final Rule on the

SBA website on April 3, 2020, which was subsequently published in the Federal Register on

April 15, 2020. 85 Fed. Reg. 20,811. The First Interim Final Rule “streamlin[es] the

requirements of the regular 7(a) loan program.” Id. at 20,812. The rule states that lenders need

not comply with case-by-case underwriting requirements of 13 C.F.R. § 120.150. Id. Instead,

under a section titled “What Do Lenders Have to Do in Terms of Loan Underwriting,” it states:

“Each lender’s underwriting obligation under the PPP is limited to [the enumerated] items above

and reviewing the ‘Paycheck Protection Application Form.’” The Paycheck Protection

Application Form itself requires the borrower to certify, among other things, that it is “not

presently involved in a bankruptcy.” SBA Form 2483 (Ex. 23).

       On April 24, concurrent with Congress’ extension of additional PPP funding, SBA posted

a new interim final rule, which was subsequently published in the Federal Register on April 28,

2020, entitled “Business Loan Program Temporary Changes; Paycheck Protection Program –



                                                 7
Case:20-00055-EAG Doc#:44 Filed:06/08/20 Entered:06/08/20 19:33:49                       Desc: Main
                         Document Page 9 of 28



Requirements – Promissory Notes, Authorizations, Affiliation, and Eligibility” (the Fourth

Interim Final Rule) (attached as Exhibit 24). 85 Fed. Reg. 23,450. 3 The Fourth Interim Final

Rule provides additional information regarding a number of eligibility requirements. Section

III(4) of the Fourth Interim Final Rule specifically addresses applicants in bankruptcy. It

provides:

       4. Eligibility of Businesses Presently Involved in Bankruptcy Proceeding.

       Will I be approved for a PPP loan if my business is in bankruptcy?

       No. If the applicant or the owner of the applicant is the debtor in a bankruptcy
       proceeding, either at the time it submits the application or at any time before the
       loan is disbursed, the applicant is ineligible to receive a PPP loan. . . .
       ...
       The Administrator, in consultation with the Secretary, determined that providing
       PPP loans to debtors in bankruptcy would present an unacceptably high risk of an
       unauthorized use of funds or non-repayment of unforgiven loans. In addition, the
       Bankruptcy Code does not require any person to make a loan or a financial
       accommodation to a debtor in bankruptcy. The Borrower Application Form for
       PPP loans (SBA Form 2483), which reflects this restriction in the form of a
       borrower certification, is a loan program requirement. Lenders may rely on an
       applicant’s representation concerning the applicant’s or an owner of the applicant’s
       involvement in a bankruptcy proceeding.

Fourth Interim Final Rule. 85 Fed. Reg. at 23,451.

VI.    PLAINTIFF’S ALLEGATIONS

       Plaintiff filed its Chapter 11 petition in this Court on April 1, 2019. (Compl. ¶ 11.) On

April 14, 2020, Plaintiff submitted PPP loan requests to two banks. (Compl., Ex. 1.) Both

responded that Plaintiff did not qualify because Plaintiff currently is in bankruptcy. (Id.)




3
 The SBA’s second and third interim final rules addressed affiliation rules, additional eligibility
criteria, and certain pledges of loans. 85 Fed. Reg. 20,817, 21,747.
                                                  8
Case:20-00055-EAG Doc#:44 Filed:06/08/20 Entered:06/08/20 19:33:49                        Desc: Main
                         Document Page 10 of 28



                                       LEGAL STANDARD

       This Court uses “a two-step process under the current context-based ‘plausibility’

standard established by Bell Atlantic v. Twombly, 550 U.S. 544 (2007), and Aschroft v. Iqbal,

556 U.S. 662 (2009),” in considering a motion to dismiss pursuant to Federal Rule of Civil

Procedure 12(b)(6). Vazquez-Colon v. Caribe Physicians Plaza Corp., No. 19-1153,2020 WL

1933652, at *2 (D.P.R. April 21, 2020). Under step one, “the Court must ‘accept as true all of the

allegations contained in a complaint[,]’ discarding legal conclusions, conclusory statements and

factually threadbare recitals of the elements of a case of action.” Id. (quoting Iqbal, 556 U.S. at

678). Under step two, “the Court must determine whether, based upon all assertions that were not

discarded under the first step of the inquiry, the complaint ‘states a plausible claim for relief.’”

Id. (quoting Iqbal, 556 U.S. at 670). The plaintiff’s allegations must therefore rise “above the

speculative level” and cross “the line from conceivable to plausible” in order to proceed. Id.

                                           ARGUMENT

I.     PLAINTIFF CANNOT STATE A CLAIM FOR RELIEF UNDER THE APA
       BECAUSE THE SBA ACTED WELL-WITHIN ITS STATUTORY AUTHORITY
       AND THE BANKRUPTCY EXCLUSION IS NEITHER ARBITRARY NOR
       CAPRICIOUS

       Counts I and II allege that the SBA’s PPP implementation in a manner that excludes

debtors in bankruptcy “is in excess of statutory jurisdiction, authority, or limitations, or short of

statutory right” and “arbitrary, capricious, [or] an abuse of discretion,” in violation of sections

702(2)(A) and (C) of the APA. (Compl. ¶¶ 56, 77.) Where a plaintiff’s allegations implicate “an

agency’s construction of the statute which it administers,” courts must “apply the principles of

deference described in Chevron, USA, Inc. v. Natural Resources Defense Council, Inc., 467 U.S.

837, 842 (1984).” Garcia v. Sessions, 856 F.3d 27, 35 (1st Cir. 2017). Chevron articulates a two-

step process. Id. First is “whether Congress has directly spoken to the precise question at issue.”


                                                  9
Case:20-00055-EAG Doc#:44 Filed:06/08/20 Entered:06/08/20 19:33:49                       Desc: Main
                         Document Page 11 of 28



Id. (internal quotations omitted). If Congress has, “courts, as well as the agency, must give effect

to the unambiguously expressed intent . . . .” Id. (internal quotations omitted). If Congress “has

not directly addressed the precise question at issue,” then courts “do[] not simply impose [their]

own construction on the statute, as would be necessary in the absence of administrative

interpretation,” but rather ask “if the implementing agency’s construction is reasonable.” Id.

(internal quotations omitted). If so, then federal courts must accept the agency’s determination.

Id.; see also Succar v. Ashcroft, 394 F.3d 8, 23 (1st Cir. 2005) (“If the statutory terms are

ambiguous, then the principle of Chevron deference . . . must apply.”).

       Plaintiff’s APA claims are questions of law appropriate for resolution upon a motion to

dismiss. “[W]hen a party seeks review of agency action under the APA, the district judge sits as

an appellate tribunal. The ‘entire case’ on review is a question of law.” Am. Bioscience, Inc. v.

Thompson, 269 F.3d 1077, 1083−84 (D.C. Cir. 2001). “[W]hen faced with a motion to dismiss in

the APA context, a court may consider the administrative record and public documents without

converting the motion into a motion for summary judgment . . . .” Bates v. Donley, 935 F. Supp.

2d 14, 17 (D.D.C. 2013) (citing Rempfer v. Sharfstein, 583 F.3d 860, 865 (D.C. Cir. 2009)).

As noted above, the Administrative Record includes public record documents and the Miller

Declaration. A declaration is an accepted form of presentation of the Administrative Record. See,

e.g., Olivares v. Transp. Sec. Admin., 819 F.3d 454, 463−64 (D.C. Cir. 2016) (“TSA submitted

the Vara Declaration and other internal agency documents that, together, offer a clear statement

of the grounds and rationale upon which TSA relied in denying Petitioner's application for flight

training”); Rhea Lana, Inc. v. U.S. Dep’t of Labor, No. 1:14-cv-00017 (CRC), 2016 WL

10932817, at *2 (D.D.C. 2016) (“The Darling Declaration sets forth the reasons for DOL’s

finding of wage-and-hour violations . . . . As such, the declaration belongs in the administrative



                                                 10
Case:20-00055-EAG Doc#:44 Filed:06/08/20 Entered:06/08/20 19:33:49                          Desc: Main
                         Document Page 12 of 28



record because it furnishes an explanation of the administrative action that is necessary to

facilitate effective judicial review.”) (quotation omitted); TOMAC v. Norton, 240 F. Supp. 2d 45,

48−49 (D.D.C. 2003) (accepting declaration as additional explanation of the reasons for the

agency decision and concluding it was not a post-hoc rationalization) (quotation omitted).

        A.      Plaintiff Does Not Assert Sufficient Allegations That The SBA Exceeded Its
                Authority.

        Congress has given the SBA Administrator “extraordinarily broad powers” under section

7(a) of the Small Business Act, 15 U.S.C. § 636(a), to provide a wide variety of assistance to

small-business concerns. McClellan, 364 U.S. at 447. The Administrator is authorized to “make

such rules and regulations as [she] deems necessary to carry out the authority vested in [her],”

and to “take any and all actions . . . [that she] determines . . . are necessary or desirable in

making . . . loans.” 15 U.S.C. §§ 634(b)(6)−(7). But the Administrator must comply with the

Small Business Act requirement that “[a]ll loans made under this subsection shall be of such

sound value or so secured as reasonably to assure repayment.” 15 U.S.C. § 636(a)(6).

        SBA’s decision to grant a loan “is one ‘firmly committed to agency discretion.’” Pramco,

LLC v. Torres, 286 F. Supp. 2d 164, 169 (D.P.R. 2003) (quoting Copake Lake Dev. Corp. v.

United States, 490 F. Supp. 386, 389 (E.D.N.Y. 1980)). “Examination of the statutory scheme

leaves little doubt that decisions concerning loan worthiness were intended by Congress to be left

to the sound discretion of the SBA.” Id. (quoting Copake, 490 F. Supp. at 389). As described

above, Congress placed the PPP within the existing architecture of the 7(a) loan program and

gave the SBA “EMERGENCY RULEMAKING AUTHORITY” requiring that, “[n]ot later than

15 days after the date of enactment . . . [the SBA] issue regulations to carry out this title and the

amendments made by this title without regard to the notice requirements” of 5 U.S.C. § 553(b).

CARES Act § 1114. In light of her broad authority under the section 7(a) loan program and

                                                   11
Case:20-00055-EAG Doc#:44 Filed:06/08/20 Entered:06/08/20 19:33:49                        Desc: Main
                         Document Page 13 of 28



Congress’s specific mandate that the Administrator issue emergency PPP regulations within

fifteen days, the Administrator determined to exclude debtors in bankruptcy from obtaining PPP

loans. Plaintiff does not, because it cannot, identify any statutory language in the CARES Act

PPP, Section 1102, in which Congress required the Administrator to guarantee PPP loans to

debtors in bankruptcy. Instead, Plaintiff asserts merely that “[n]othing in the CARES Act . . .

authorizes or permits the SBA to exclude debtors in bankruptcy from the PPP.” (Id. ¶ 55.)

       Plaintiff misunderstands the APA. Chevron’s step one asks “whether Congress has

directly spoken to the precise question at issue.” Garcia, 856 F.3d at 35. In order to state a claim

for relief that the SBA has exceeded its statutory authority, Plaintiff must identify a specific

statutory provision prohibiting the SBA from excluding debtors in bankruptcy from the PPP.

Plaintiff’s concession that there is “nothing” in the statute that addresses the issue ends this

Court’s inquiry, particularly in view of the broad authority given to the SBA Administrator. As

Judge Fagone explained: “Congress did not explicitly say whether debtors in bankruptcy are

categorically excluded from the PPP, [thus] Congress intended the SBA to fill a statutory gap

and determine whether debtors in bankruptcy would be eligible for the PPP.” Penobscot Valley

Hosp. v. Carranza, Adv. No. 20-1005, at 17 (Bankr. D. Me. June 3, 2020).

       B.      Plaintiff Does Not Assert Sufficient Allegations That The SBA Acted
               Arbitrarily Or Capriciously In Excluding Bankrupt Debtors From The PPP.

       Plaintiff also alleges that the SBA’s determination was arbitrary, capricious or an abuse

of discretion. (Compl. ¶¶ 67−86.) Where Congress has not directly spoken to the precise question

at issue, the relevant question is whether the SBA’s interpretation is reasonable. Sessions, 856

F.3d at 35. Courts owe an agency’s interpretation “[p]articular deference . . . when Congress has

entrusted the agency with rulemaking authority.” Me. Med. Ctr. v. Burwell, 841 F.3d 10, 17 (1st

Cir. 2016). If an agency regulation “represents a reasonable accommodation of conflicting

                                                  12
Case:20-00055-EAG Doc#:44 Filed:06/08/20 Entered:06/08/20 19:33:49                        Desc: Main
                         Document Page 14 of 28



policies that were committed to the agency’s care by the statute, [the court] should not disturb it

unless it appears from the statute or its legislative history that the accommodation is not one that

Congress would have sanctioned.” Chevron, 467 U.S. at 845. Review under section 706(2)(A) of

the APA “is highly deferential, and the agency’s actions are presumed to be valid.” River St.

Donuts, LLC v. Napolitano, 558 F.3d 111, 114 (1st Cir. 2009). Moreover, “the arbitrary and

capricious standard is narrow and this Court may not substitute its judgment for that of the

agency, even if it disagrees with the agency’s conclusions.” Id. Under “this ‘highly deferential’

standard of review, [courts] will uphold an agency determination if it is supported by any rational

view of the record.” Cowels v. FBI, 936 F.3d 62 (1st Cir. 2019) (quoting Citizens Awareness

Network, Inc. v. U.S. Nuclear Regulatory Comm'n, 59 F.3d 284, 290 (1st Cir. 1995)).

       Where the agency’s determinations “are within the law, are based upon consideration of

the relevant factors, and do not involve clear errors of judgment, a court may not substitute its

view.” Commonwealth of Mass. v. Andrus, 594 F.2d 872, 888 (1st Cir. 1979) (citing Bowman

Transp., Inc. v. Ark.-Best Freight Sys., Inc., 419 U.S. 281, 285 (1974)). Only “when the agency

relied on improper factors, failed to consider pertinent aspects of the problem, offered a rationale

contradicting the evidence before it, or reached a conclusion so implausible that it cannot be

attributed to a difference of opinion or the application of agency expertise” is its action arbitrary

or capricious. Boston Redevelopment Auth. v. Nat’l Park Serv., 838 F.3d 42, 47 (1st Cir. 2016).

While “inquiry into the facts is to be searching and careful, the ultimate standard of review is a

narrow one. The court is not empowered to substitute its judgment for that of the agency.”

Appleyard’s Motor Transp. Co., Inc. v. I.C.C., 592 F.2d 8, 10 (1979) (quoting Bowman Transp.,

419 U.S. at 285); see also Associated Fisheries of Me., Inc. v. Daley, 127 F.3d 104, 109 (1st Cir.

1997) (“[P]olicy choices are for the agency, not the court, to make.”)



                                                 13
Case:20-00055-EAG Doc#:44 Filed:06/08/20 Entered:06/08/20 19:33:49                      Desc: Main
                         Document Page 15 of 28



       The Administrative Record demonstrates the SBA’s decision to exclude debtors in

bankruptcy from the PPP was reasonable. As Judge Fagone explained: “[T]he better view is that

the [SBA]—armed with a mandate from Congress and facing an economic crisis of

unprecedented magnitude—made reasonable choices about how to allocate a large but finite

amount of aid among struggling businesses. Those choices may produce seemingly harsh results,

but they are not illegal.” Penobscot Valley Hosp. v. Carranza, Adv. No. 20-1005, at 2 (Bankr. D.

Me. June 3, 2020) (Ex. 2). Similarly, the Bankruptcy Court for the United States District Court

for the Eastern of Wisconsin explained:

       That the SBA chose to use a broad and blunt instrument—flatly excluding bankrupt
       debtors from PPP participation—does not make the SBA’s rule arbitrary and
       capricious. The law does not require precision or perfection, particularly at the
       expense of other valid and competing Congressional goals . . . . That one could have
       adopted a different approach or policy—perhaps even a better one—does not make
       the SBA’s policy choice invalid. It is not this court’s role to order the SBA to
       replace its own policy judgment with that of the plaintiffs.

Schuessler v. SBA, Adv. No. 20-2065, at 19−20 (Bankr. E.D. Wis. May 21, 2020) (Ex. 4).

       The CARES Act builds upon the section 7(a) lending program, which explicitly considers

the borrower’s bankruptcy history to ensure that loans be of “sound value . . . as reasonably to

assure repayment.” 15 U.S.C. 636(a)(6); SBA Form 1919 (Questions 6 and 24, considering

whether applicant, its owners, affiliates or any business controlled by applicants principals have

“ever” been in bankruptcy); Miller Decl. ¶¶ 6−13. Mr. Miller explains he is “not aware of any

lender that has extended section 7(a) loans to an entity in active bankruptcy. If such were the

case, it would be very unusual and would cause the Agency to provide more scrutiny of the loan

during oversight of the lender’s decision to make the loan and perhaps lead to refusal of the

Agency to honor its guaranty.” Miller Decl. at ¶ 13.




                                                14
Case:20-00055-EAG Doc#:44 Filed:06/08/20 Entered:06/08/20 19:33:49                    Desc: Main
                         Document Page 16 of 28



       The bankruptcy exclusion in the PPP stems from these pre-existing section 7(a)

requirements. The pre-existing bankruptcy questions of section 7(a) were “streamlined” for the

PPP to meet SBA’s determination that PPP loans must be processed “expeditiously.” First

Interim Final Rule, 85 Fed. Reg. at 20,811; Miller Decl. at ¶ 5 (“SBA determined that the intent

of the Act is that SBA provide relief to America’s small businesses expeditiously”). The SBA

eliminated the requirement to perform individual credit review for each PPP loan, as with other

7(a) loans. Instead, the PPP program imposed a bright line rule to exclude those in bankruptcy

through its official application form. As the SBA explains:

       The reason for including the bankruptcy exclusion in form 2483 was that SBA in
       consultation with Treasury determined that in order to meet the challenge of
       rescuing the economy from the effects of the Covid-19 virus pandemic, loan
       assistance authorized by the Cares Act had to be provided as expeditiously as
       possible with as little as possible underwriting. Since a company in bankruptcy
       required an inquiry into the state of the proceeding and possibly a court order for
       DIP financing, as well the possible resolution of a host of other issues and the
       prospect of the incurring of fees by the lender in monitoring the bankruptcy
       proceeding, it was determined that the wording of Form 2483 would be expeditious
       and less likely to slow the administration of the program and less likely to require
       the expenditure of additional time, effort and other resources. The purpose of a PPP
       loan is to help small businesses pay their employees and maintain operations to
       allow them to restart quickly over the next few months. SBA decided that this
       purpose would not be served by including all bankruptcies. Certain creditors,
       including administrative creditors, could assert claims to the PPP loan funds that
       would interfere with its authorized uses and the requirements for PPP loan
       forgiveness. SBA, in consultation with the Department of Treasury, determined
       there should be one streamlined rule that applies to all debtors in bankruptcy to
       avoid the need for case by case reviews.

Miller Decl. at ¶ 17. This streamlining of the consideration of bankruptcy status through the PPP

application form is wholly within the SBA’s delegated discretion. The CARES Act did not

amend the “shall” requirement in 15 U.S.C. § 636(a)(6) that loans be of “sound value.” The

CARES Act instead explicitly left that provision unaltered, along with Section 7(a) lending

procedures more broadly, except where specifically altered. CARES Act § 1102(a)(2) (providing



                                               15
Case:20-00055-EAG Doc#:44 Filed:06/08/20 Entered:06/08/20 19:33:49                        Desc: Main
                         Document Page 17 of 28



that “[e]xcept as otherwise provided in this paragraph, the Administrator may guarantee covered

loans under the same terms, conditions, and processes as a loan made under this subsection.”); 15

U.S.C. § 636(a)(36)(B). The bankruptcy exclusion reasonably reconciles the “shall” requirement

concerning the sound value of loan-making under 15 U.S.C. § 636(a)(6) with the obligation to

expeditiously process CARES Act PPP loans by replacing the case-by-case consideration of

bankruptcy history with a bright line rule on the application form.

       Plaintiff’s reliance on 13 C.F.R. § 120.110 and SOP 50-10 referenced in the First Interim

Rule is misplaced. (Compl. ¶¶ 69-71.) Although the First Interim Rule incorporates section

120.110 and SOP 50-10, that rule also provides that “[e]ach lender’s underwriting obligation

under the PPP is limited to,” inter alia, “reviewing the ‘Paycheck Protection Application Form.’”

First Interim Rule, 85 Fed. Reg. 20,815. In turn, the Paycheck Protection Application Form

requires the borrower to certify that it is “not presently involved in a bankruptcy.” SBA Form

2483. Because the First Interim Rule incorporates the PPP application form and the bankruptcy

exclusion provided on that form, Plaintiff’s assertion that nothing in the First Interim Rule

excludes debtors in bankruptcy is incorrect as a matter of law.

       In asking this Court to place it at the front of the line to receive a PPP loan, Plaintiff asks

this Court to impose Plaintiff’s own preferred solution to these statutory requirements. But

Congress delegated the SBA authority to implement the PPP, and otherwise gave the SBA broad

discretion over its lending programs. The Court must defer to that discretion. See Bellum v. PCE

Constructors, Inc., 407 F.3d 734, 740 (5th Cir. 2005) (“We may not substitute our own

preference for a reasonable alternative devised by the [agency]. . . . This is the essence of what

is known as Chevron deference.”).

        Judge Fagone agreed, explaining:



                                                 16
Case:20-00055-EAG Doc#:44 Filed:06/08/20 Entered:06/08/20 19:33:49                         Desc: Main
                         Document Page 18 of 28



        The SBA’s bankruptcy exclusion was a reasonable effort to accommodate the
        conflicting policies committed to the SBA’s care, and one that Congress might
        reasonably have sanctioned. Many approaches could have been taken when
        determining whether and under what circumstances a debtor in bankruptcy might
        be approved for a PPP loan. The SBA could have determined that any debtor could
        participate in the PPP if authorized by the bankruptcy court. The SBA could have
        excluded chapter 7 debtors, but not debtors in other chapters; or some chapter 11
        debtors, but not others. None of these approaches alter the reality that the SBA had
        very little time to implement this program and that standard underwriting would
        have been impractical. Under the circumstances, in light of Congress’ intent to see
        the PPP funds distributed quickly, the SBA relaxed its underwriting standards. The
        SBA did not, however, eliminate all underwriting; viewed together, the questions
        on SBA Form 2483 represent at least a minimal effort to learn something about
        whether a covered loan will be repaid if not forgiven.

Penobscot Valley Hosp. v. Carranza, Adv. No. 20-1005, at 17−18 (Bankr. D. Me.) (Ex. 2).

        This Court should similarly conclude that the Administrative Record demonstrates that

the SBA’s bankruptcy exclusion was reasonable, and not arbitrary or capricious, and that

Plaintiff has failed to state a claim for relief in Count II.

II.     PLAINTIFF’S SECTION 525(a) CLAIM IS INSUFFICIENT BECAUSE THE
        ANTI-DISCRIMINATION PROVISION DOES NOT COVER LOAN
        GUARANTEES

        Count III of plaintiff’s complaint is insufficient as a matter of law. Plaintiff alleges that

the SBA’s denial of a PPP loan—based on plaintiff’s status as a debtor in bankruptcy—violates

11 U.S.C. § 525(a)’s anti-discrimination provision. (Compl. ¶¶ 87−102). Section 525(a)

provides:

        [A] governmental unit may not deny, revoke, suspend, or refuse to renew a license,
        permit, charter, franchise, or other similar grant to, condition such a grant to, [or]
        discriminate with respect to such a grant against . . . a person that is or has been a
        debtor under this title or a bankrupt or a debtor under the Bankruptcy Act . . . solely
        because such bankrupt or debtor is or has been a debtor under this title or a bankrupt
        or debtor under the Bankruptcy Act . . . .

First, the facts show PPP proceeds are loans and not grants. Second, section 525(a) does not

cover loans. Third, even if PPP loans are considered grants, they are by no means “similar.”


                                                   17
Case:20-00055-EAG Doc#:44 Filed:06/08/20 Entered:06/08/20 19:33:49                       Desc: Main
                         Document Page 19 of 28



       A.      PPP Proceeds Are Loans.

       PPP loans are, in fact, loans. Congress refers to PPP proceeds as “Paycheck protection

loans” and grants the SBA authority to “guarantee covered loans under same terms, conditions,

and processes as a loan made under this subsection.” 15 U.S.C. § 636(a)(36)(B) (emphasis

added). In turn, Congress defined “covered loan” to mean “a loan made under this paragraph

during the covered period.” 15 U.S.C. § 636(a)(36)(A)(ii) (emphasis added). Congress also refers

to PPP proceeds as a “loan” in setting forth the “Maximum loan amount,” 15 U.S.C.

§ 636(a)(36)(E), in authorizing the SBA “to make loans under this paragraph” to additional

lenders, 15 U.S.C § 636(a)(36)(F)(iii), in allowing refinancing of “a loan made under subsection

(b)(2),” 15 U.S.C. § 636(a)(36)(F)(iv), in setting forth the “[m]aturity for loans with [a]

remaining balance,” 15 U.S.C. § 636(a)(37)(K), and in describing “Loan deferment” for PPP

borrowers. 15 U.S.C. § 636(a)(36)(M). And Congress sets forth the necessary certifications PPP

applicants must make under the heading “Borrower requirements.” 15 U.S.C. § 636(a)(36)(G).

Also relevant is where Congress chose to place the CARES Act legislation, specifically by

adding a new paragraph (36) to section 7(a) of the Small Business Act. As noted earlier, Section

7(a) is the SBA’s primary loan program, under which the SBA is empowered to make loans to

small business concerns. 15 U.S.C. § 636(a). That Congress repeatedly refers to PPP proceeds as

loans and established the PPP under section 7(a) is strong evidence PPP proceeds are loans.

       Additionally, PPP loans share many characteristics of typical loans. They carry an

interest rate, mature after two years, and may be refinanced. 85 Fed. Reg. 20,811. They are

secured with a promissory note and may include amortization terms and conditions. 85 Fed. Reg.

23,450. Borrowers, moreover, must comply with specific and mandatory requirements to be

eligible for forgiveness, and their compliance will be evaluated by lenders or the SBA months



                                                 18
Case:20-00055-EAG Doc#:44 Filed:06/08/20 Entered:06/08/20 19:33:49                        Desc: Main
                         Document Page 20 of 28



after loans are funded; unless and until compliance is determined, borrowers have a payment

obligation. As the bankruptcy court noted in In re Penobscot Valley Hospital, Congress “knows

how to distribute aid without strings attached and, in fact, did so recently”—citing 26 U.S.C. §

6428, where Congress authorized up to $1,200 in direct payments to certain individuals

following COVID-19—but “elected to establish a loan program, albeit one that does not look

like any other loan program available . . . . These loans may function as a grant of aid during a

crisis, but they are still—at least at their inception—loans.” Ex. 2 at 18.

       B.      Loans Are Not Covered By Section 525(a).

       Section 525(a) does not cover loans. In determining the contours of section 525(a), a

court begins, as it must, with the statutory text. Conn. Nat’l Bank v. Germain, 503 U.S. 249,

253−54 (1992) (“[I]n interpreting a statute a court should always turn first to one, cardinal canon

before all others”; namely “courts must presume that a legislature says in a statute what it means

and means in a statute what it says there.”). So long as “the words of a statute are unambiguous

then, this first cannon is also the last: judicial inquiry is complete.” Id. at 254. Only when the

plain language yields an absurd result should courts look beyond the plain language to legislative

history. United States v. Ron Pair Enters., Inc., 489 U.S. 235, 242 (1989). In looking to the plain

meaning, moreover, courts do not “construe statutory phrases in isolation,” but rather “read

statutes as a whole.” United States v. Morton, 467 U.S. 822, 828 (1984).

       As the United States Court of Appeals for the Fourth Circuit has noted, “Section 525(a)’s

meaning is plain.” Ayes v. U.S. Dep’t of Veterans Affairs, 473 F.3d 104, 108 (4th Cir. 2006).

Section 525(a) prohibits certain discrimination by the government against debtors in awarding or

denying “a license, permit, charter, franchise, or other similar grant.” Nowhere did Congress

expressly include loans in specifying section 525(a)’s coverage. Its absence makes clear



                                                  19
Case:20-00055-EAG Doc#:44 Filed:06/08/20 Entered:06/08/20 19:33:49                       Desc: Main
                         Document Page 21 of 28



Congress’s exclusion was intentional. See Barnhard v. Peabody Coal Co., 537 U.S. 149, 168

(2003) (“[W]hen the items expressed are members of an associated group or series, [it] justif[ies]

the inference that items not mentioned were excluded by deliberate choice, not inadvertence.”)

       The language, moreover, contrasts sharply with language from the very same section, just

several provisions down, where Congress amended section 525 to prohibit governmental units

from denying “a student grant, loan, loan guarantee, or loan insurance to a person that is or has

been a debtor.” 11 U.S.C. § 525(c)(1). See Russello v. United States, 464 U.S. 16, 23 (1983)

(“[W]here Congress includes particular language in one section of a statute but omits it in

another section of the same Act, it is generally presumed that Congress acts intentionally and

purposely in the disparate inclusion or exclusion.”). Clearly, then, Congress knows how and

when to include loans in enumerating applicable categories. Its specific inclusion of both grants

and loans in section 525(c) also demonstrates it understands the distinction between “grants” and

“loans.” Had Congress intended section 525(c) to apply to loan guarantees beside those of the

student loan variety, it would have. See Ayes, 473 F.3d at 110 (“That Congress chose . . . to

narrowly amend § 525 . . . is strong evidence that its failure to mention other kinds of loan

guaranties in § 525(c) was intentional.”).

       C.      Loans Are Not “Similar Grants” To Licenses, Permits, Charters, Or
               Franchises.

       Any argument that loan guarantees are a type of “similar grant” to licenses, permits,

charters, or franchises, is unavailing. Although the United States Court of Appeals for the First

Circuit has not considered what constitutes a similar grant under section 525(a), its sister courts

have. Ayes, 473 F.3d at 108−12; Toth v. Mich. State Hous. Dev. Auth., 136 F.3d 477, 480 (6th

Cir. 1998); Watts, 876 F.2d at 1093-94; Goldrich v. N.Y. State Higher Ed. Servs. Corp., 771

F.2d 28, 30−32 (2d Cir. 1985). And these circuits “refuse to venture beyond the confines of the

                                                 20
Case:20-00055-EAG Doc#:44 Filed:06/08/20 Entered:06/08/20 19:33:49                        Desc: Main
                         Document Page 22 of 28



statutory language to broadly construe § 525(a)’s specific ‘other similar grant’ language.’” Ayes,

473 F.3d at 111.

       For instance, in Ayes, the Fourth Circuit affirmed a district court’s dismissal of a

complaint accusing the United States of violating section 525(a) for refusing to extend home loan

guarantees to veterans following their discharges in bankruptcy. 473 F.3d at 107. Relying on the

provision’s plain language, the Circuit Court reasoned the loan guarantee at issue bore no

“family resemblance” to the items listed in section 525(a): those items “are all governmental

authorizations that typically permit an individual to pursue some occupation or endeavor aimed

at economic betterment.” Id. at 108 (citing Watts, 876 F.2d at 1093). According to the Fourth

Circuit, section 525(a) implicates “government’s role as a gatekeeper in determining who may

pursue certain livelihoods,” id. at 109 (quoting Toth, 136 F.3d at 480), and “is composed solely

of benefits conferred by the state.” Id. at 110 (quoting Goldrich, 771 F.2d at 30.) A home loan

guarantee, though, “does not implicate the government’s gate-keeping role . . . because . . . a

person can obtain a home loan or guaranty from the private sector,” a refusal does not mean that

person is “doomed to homelessness,” and “governmental units do not exercise exclusive or even

pervasive control over the ‘world’ of home loans.” Id. at 109.

       Ayes relied in part on the Second Circuit’s decision in Goldrich, where, prior to passage

of section 525(c), the Second Circuit reversed a district court’s finding that a state violated

section 525(a) by refusing to extend student loan guarantees to applicants previously discharged

from unpaid student loan debts. Goldrich, 771 F.2d at 30−32. Relying first on the plain language

of the statute, the Circuit Court noted Congress’s exclusion of credit arrangements was

intentional—“[a] credit guarantee is not a license, permit, charter or franchise; nor is it in any

way similar to those grants. Had Congress intended to extend this section to cover loans or other



                                                 21
Case:20-00055-EAG Doc#:44 Filed:06/08/20 Entered:06/08/20 19:33:49                         Desc: Main
                         Document Page 23 of 28



forms of credit, it could have included some term that would have supported such an extension

. . . . In the absence of ambiguity, no further inquiry is required.” Id. at 30.

        Nevertheless, because the lower court looked to section 525’s legislative history, so too

did the Second Circuit. Id. Although the Senate Report to Section 525 explained the provision “is

not exhaustive,” the report also noted that section 525 “permits further development to prohibit

actions by governmental or quasi-governmental organizations that perform licensing functions,

such as a State bar association or a medical society, or by other organizations that can seriously

affect the debtors’ livelihood or fresh start, such as exclusion from a union . . . .” Id. (quoting S.

REP. NO. 95-989, at 81 (1978), as reprinted in U.S.C.C.A.N. 5787, 5867). According to the

Second Circuit, while Congress “may have intended to allow expansion of the scope of

protection described in section 525 . . . the extension of credit is manifestly different from both

examples given in the Senate Report: licensing and exclusion from a union.” Id. at 30−31. The

court thus declined to extend section 525(a)’s provisions “so far beyond the limits set by

Congress.” Id. at 31. Likewise, the U.S. Courts of Appeals for the Third and Sixth Circuit have

held that loans in the context of housing are neither a license, permit, charter, or franchise, nor a

similar grant, for purposes of section 525(a). Toth, 136 F.3d at 480; Watts, 876 F.2d at 1093.

Lower courts routinely reach the same conclusion in similar contexts. Jasper v. Bowdoinham

Fed. Credit Union (In re Jasper), 325 B.R. 50, 53−55 (Bankr. D. Me. 2005) (credit union

privileges); In re Cleasby, 139 B.R. 897, 900 (W.D. Wis. 1992) (applications for credit under a

recovery buyout program); Lee v. Yeutter, 106 B.R. 588 (D. Minn. 1989) (debt restructuring).

        Guarantees of business loans—even more so than housing loans and extensions of credit

in other contexts deemed outside section 525(a)’s purview—bear no semblance to licenses,

permits, charters, and franchises. First, they do not do not provide a right to engage in a specific



                                                   22
Case:20-00055-EAG Doc#:44 Filed:06/08/20 Entered:06/08/20 19:33:49                            Desc: Main
                         Document Page 24 of 28



activity or profession, and therefore do not implicate “government’s role as a gatekeeper in

determining who may pursue certain livelihoods.” Ayes, 473 F.3d at 109 (quoting Toth, 136 F.3d

at 480). Second, “governmental units do not exercise exclusive or even pervasive control” over

them. Ayes, 473 F.3d at 109. Third, they are not “benefits conferred by the state that are

unrelated to credit.” Id. at 110. At bottom, “Had Congress intended to extend § 525’s protections

to other government loan guaranties besides student loans, it easily could have revised § 525(a)

. . . .” Id. Or Congress “could have included some term in § 525(c) that would have supported

extension of § 525(a)’s protections to” to more than student loan guarantees. Id.

        Even assuming PPP loans may be characterized as grants, for all the reasons explained

above, they are not grants similar to “licenses, permits, charters, or franchises,” as required by

section 525(a). As explained in In re Penobscot Valley Hospital, “Each of the enumerated items

is a type of grant from a governmental actor that involves some permission for the holder of the

grant to act in a particular way.” (Ex. 2 at 21.) Businesses excluded from PPP loans are not, by

law, prohibited from operating, as with a refusal to provide a license, permit, charter, or

franchise. The SBA thus is not acting “as a gatekeeper in determining who may pursue certain

livelihoods.” Ayes, 473 F.3d at 109. Nor does SBA “exercise exclusive or even pervasive control

over the world” of business loans, as the opportunity to seek funds elsewhere is still possible. Id.

(“If a governmental entity refuses to guarantee a home loan for a bankrupt individual . . . that

individual is not doomed to homelessness; [they] may seek a guaranty from family or friends,

may seek another private loan, perhaps on less favorable terms, or [they] may rent.”). PPP loans

simply are not “benefits conferred by the state that are unrelated to credit.” Id. at 110. In short,

“withholding a permission to engage in activity that is essential to the enjoyment of the benefits

of a fresh start . . . is different from declining to provide assistance in the form of a loan . . . that



                                                    23
Case:20-00055-EAG Doc#:44 Filed:06/08/20 Entered:06/08/20 19:33:49                        Desc: Main
                         Document Page 25 of 28



might be useful to obtaining a fresh start.” In re Penobscot Valley Hospital (Ex. 2 at 22.). Nor is

there anything absurd in limiting section 525(a)’s coverage to those instances where debtors may

experience discrimination in obtaining certain benefits conferred by government—such as

occupational licenses or permits—while not interpreting section 525 so broad as to insulate

debtors from “any and all adverse consequences of a bankruptcy filing.” Watts v. Pa. Hous. Fin.

Co., 876 F.2d 1090, 1094 (3d Cir. 1989).

       In light of the plain meaning of section 525(a), as well as the conclusions of the many

courts to have defined section 525(a)’s contours, the provision does not cover loans. Because

PPP proceeds are loan guarantees, the decision to deny a PPP application is not a violation of

section 525(a). Count III of Plaintiff’s claim fails as a matter of law and this Court should

dismiss under Federal Rule of Civil Procedure 12(b)(6). 4

III.   PLAINTIFF’S CLAIM FOR WRIT OF MANDAMUS IS INSUFFICIENT
       BECAUSE IT DOES NOT ALLEGE A CLEAR RIGHT OR DUTY OWED

       Under Count IV, Plaintiff seeks a writ of mandamus to compel the SBA to remove the

bankruptcy disqualification from its PPP applications. (Compl. ¶ 105.) A writ of mandamus is a

“drastic” remedy reserved for “‘extraordinary situations.’” United States ex rel. Rahman v.

Oncology Assocs., P.C., 198 F.3d 502, 511 (4th Cir. 1999) (quoting Kerr v. U.S. Dist. Court for

the N. Dist. Of Cal., 426 U.S. 394, 402 (1976)). The movant bears the burden of demonstrating

“a clear right to the relief sought” and that “the responding party has a clear duty to perform the




4
  Plaintiff relies on two cases in its Complaint for the proposition that it is entitled to PPP loans:
In re Asteria Education and In re Hidalgo County Emergency Service. (Compl. ¶ 98 n.3.) The
Asteria court ultimately denied plaintiff’s claim that the SBA violated section 525(a). The
Hidalgo court subsequently entered a preliminary injunction on the same basis as its temporary
restraining order. However, on May 11, 2020, the U.S. District Court for the Southern District of
Texas stayed the Bankruptcy Court’s preliminary injunction order pending the United States’
appeal, which is now before the Fifth Circuit.
                                                  24
Case:20-00055-EAG Doc#:44 Filed:06/08/20 Entered:06/08/20 19:33:49                        Desc: Main
                         Document Page 26 of 28



act amounting to the relief sought.” Id. The clear duty “must be a specific, plain ministerial act

devoid of the exercise of judgment or discretion.” Harmon Cove Condominium Assoc. v. Marsh,

815 F.2d 949, 951 (3d Cir. 1987). Ministerial means “performance is positively commanded and

so plainly prescribed as to be free from doubt.” Id. The SBA exercised the judgment and

discretion Congress granted it in excluding debtors in bankruptcy. Plaintiff makes no allegation

that it had a clear right, that the SBA had a clear duty, or that the SBA’s duty was ministerial.

See Copake, 490 F. Supp. at 389 (denying writ of mandamus to the SBA on the grounds that “the

decision concerning the granting of a [disaster relief] loan by the SBA is one firmly committed to

agency discretion” and “it cannot be said that plaintiff has a clear right to the relief sought or

defendants have a plainly defined and peremptory duty to the act in question”).

                                          CONCLUSION

       For the foregoing reasons, the Court should dismiss Plaintiff’s Complaint.

Dated: June 8, 2020                                    Respectfully submitted,

       Respectfully submitted,

                                               UNITED STATES OF AMERICA

                                               JOSEPH H. HUNT
                                               Assistant Attorney General
                                               Civil Division

                                               W. STEPEHEN MULDROW
                                               United States Attorney

                                               s/Rafael J. López-Rivera
                                               Rafael J. López-Rivera
                                               Assistant United States Attorney
                                               USDC-PR No. 221213
                                               UNITED STATES ATTORNEY’S OFICE
                                               Torre Chardón, Suite 1201
                                               350 Carlos Chardón Street
                                               San Juan, Puerto Rico 00918
                                               Phone Number: (787)766-5656

                                                  25
Case:20-00055-EAG Doc#:44 Filed:06/08/20 Entered:06/08/20 19:33:49        Desc: Main
                         Document Page 27 of 28



                                    Facsimile: (787)766-6219
                                    rafael.j.lopez@usdoj.gov

                                    Pedro Jaime López-Bergollo
                                    Special Assistant US Attorney
                                    USDC No. 231412
                                    273 Ponce de León Ave., Suite 510
                                    Plaza 273
                                    San Juan, PR 00917-1930
                                    Tel.: 787-766-5269
                                    Email: pedro.lopez-bergollo@sba.gov

                                    RUTH A. HARVEY
                                    Director
                                    MARGARET M. NEWELL
                                    Assistant Director
                                    MICHAEL TYE
                                    Trial Attorney (G03112)
                                    ROBERT CHANDLER
                                    ERIC SCHMELZER
                                    United States Department of Justice
                                    Commercial Litigation Branch,
                                    Civil Division
                                    P.O. Box 875, Ben Franklin Station
                                    Washington, DC 20044-0875
                                    (202) 305-2419
                                    Michael.Tye@usdoj.gov




                                      26
Case:20-00055-EAG Doc#:44 Filed:06/08/20 Entered:06/08/20 19:33:49                   Desc: Main
                         Document Page 28 of 28



                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on June 8, 2020, I electronically filed the foregoing with the
Clerk of the Court by using the CM/ECF system, which will send a notice of electronic filing to
all CM/ECF participants.

                                                  /s/ Michael Tye

                                                  Commercial Litigation Branch
                                                  Civil Division
                                                  United States Department of Justice
